Willis, J., dissenting: I heartily concur in the conclusion of the majority of the court that the Standard Paving Company is not a proper party to this suit. But I am also of the opinion that what was done by the Board of Local Improvements under a prior ordinance, and the result of litigation instituted by one who is not a party to this suit concerning the validity of such prior ordinance, which ordinance was repealed before the ordinance here involved was adopted, has no legitimate bearing upon the issues in this case; and it is not probable that any weight was given to either the prior ordinance, or the legal proceedings had thereon, by either court or counsel on the trial below. During the oral argument here counsel for appellees asked counsel for appellants if he still adhered to the position that the contract had been awarded to the McCarthy Company by fraud as charged in the bill and urged in written argument ; and counsel for appellants replied that appellants relied solely on the proof that the Standard Paving Company was financially responsible, the lowest bidder, and had done a large amount of paving with similar material, which had been accepted; and claimed that such proof raised the presumption that the Board of Local Improvements had acted unlawfully in awarding the contract to the McCarthy Company, a higher bidder, and cast the burden upon the Board of Local Improvements to produce evidence sufficient to overcome the presumption so raised. I am also of the opinion that the legal presumption that the Board of Local Improvements acted regularly and in the proper exercise of its official discretion, and honestly determined that the McCarthy Company was, all things considered, the lowest responsible bidder, is not overcome by the competent evidence, notwithstanding the proof shows that the Standard Paving Company’s bid was less in amount Under the authority of Stubbs v. City of Aurora, supra, a court of equity has no authority to interfere with the exercise of the official discretion of the Board of Local Improvements in the absence of proof of fraud, and I am of opinion that the decree should be affirmed as to all the appellants.